 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  52United Steelworkers of America Local 9292, AFLŒCIO, CLC (Allied Signal Technical Services Corporation) and Torrence Johnson.  Case 12ŒCBŒ4243 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On February 25, 1999, Administrative Law Judge Wil-liam N. Cates issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief and a motion to take judicial notice.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to adopt the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The judge found that the Respondent Union violated Section 8(b)(1)(A) of the Act by filing internal union charges against Torrence Johnson and suspending him from membership in the Local Union for 6 months.  For the reasons discussed below, consistent with our deci-sions in Office Employees Local 251 (Sandia National Laboratories), 331 NLRB 1417 (2000), and Service Em-ployees Local 254 (Brandeis University), 332 NLRB 1118 (2000), we find that the Respondent did not violate Section 8(b)(1)(A) by its actions.  Applying the analysis set forth in these cases, we find that any infringement on Johnson™s exercise of Section 7 rights is more than coun-terbalanced by the Respondent Union™s legitimate and substantial interest in policing its internal operations. A. Facts Allied Signal Technical Services Corporation (the Company) is engaged in the business of providing main-tenance and operations support to the United States Ma-rine Corps for combat equipment prepositioned on ships located around the world.  United Steelworkers of Amer-ica Local 9292, AFLŒCIO, CLC (the Respondent or Un-ion) represents approximately 400 of the Company™s employees in a unit that includes service, warehouse, and maintenance employees; plant clerical employees; truck drivers; and driver/messengers.                                                                                                                      1 The Respondent Union has moved for the Board to take judicial notice of a Florida State court order granting the defendants™ Motion for Summary Judgment against Terrence Johnson in a suit Johnson filed against Terry Hutsell and the United Steelworkers of America, AFLŒCIO, CLC.  In light of our disposition of this case, we deny the motion as moot. Torrence Johnson and Terry Hutsell are longtime em-ployees of Allied Signal.  Johnson was elected president of the Union in 1990.  He was reelected in 1992, and then ran for a third term in 1994.  Hutsell, who had been Johnson™s vice president, challenged Johnson for the presidency in the 1994 election.  During the 1994 elec-tion campaign, Johnson was accused of misappropriating union funds and was subject to various investigations.  He testified that he found the campaign ﬁpretty rough.ﬂ  Following a tie vote, Hutsell challenged the election by filing charges with the Department of Labor, and a rerun election was conducted.  Hutsell won the second election and served as president until May 1997. During Hutsell™s tenure as union president, Johnson voiced disagreement with Hutsell™s handling of union business on numerous occasions, some of which echoed election campaign allegations against Johnson.  Hutsell tried to appease Johnson by making him the steward of the paint department in 1995.  Johnson™s dealings with Hutsell, however, remained hostile.  This hostility mani-fested itself in numerous internal union charges that Johnson filed against Hutsell.  Each of Johnson™s charges accused Hutsell of intentionally violating the Local Un-ion™s bylaws and the International Union™s constitution.  These charges are summarized below.  On March 16, 1995, Johnson charged that Hutsell had removed an employee from the workplace on authorized paid Union business for a total of 2½ hours without the required Union membership ap-proval.  Johnson™s charge specifically accused Hutsell of misappropriating Union funds and de-liberately engaging in conduct in violation of the responsibilities of members toward the Union.  Only after Hutsell agreed to reimburse the Union out of his own pocket for the 2½ hours of pay did Johnson drop the charges. On December 18, 1995, Johnson charged that Hut-sell had improperly withdrawn a grievance that Johnson had filed.  Johnson™s grievance chal-lenged the Company™s denial of his request for educational assistance funds to cover paralegal training that he wanted to take (even though he was a body and fender employee). Johnson™s charge alleged that Hutsell had deliberately inter-fered with the performance of the Union™s legal or contractual obligations. On February 2, 1996,2 Johnson charged that Hut-sell had refused to process Johnson™s December 18, 1995 internal union charge.  Johnson™s charge accused Hutsell of deliberately interfering with  2 All subsequent dates refer to 1996 unless specified otherwise. 336 NLRB No. 2  STEELWORKERS LOCAL 9292 (ALLIED SIGNAL TECHNICAL SERVICES) 53ﬁany official of the International Union in the dis-
charge of that official™sﬂ duties, deliberately en-
gaging in conduct in violation of the responsibility 
of members toward the Union as an institution, 
and deliberately interfering with the performance 
of the Union™s legal or contractual obligations.  
Following a personal meeting between Johnson 

and Hutsell at which they agreed to put their dif-
ferences behind them, however, Johnson withdrew 
his December 18, 1995 and February 2, 1996 
charges. 
The abatement in Johnson™s hostility toward Hut-
sell was short-lived.  On August 19 Johnson 
charged that Hutsell had again violated the Union 
by-laws and the International Union constitution, 
this time by withdrawing a contractual grievance 
Johnson had filed on July 22 on behalf of dis-
charged probationary employee George Mont-
gomery, Johnson™s uncle.  Hutsell withdrew the 
grievance because he believed that the Union 
lacked the right to represent discharged probation-
ary employees because the contract provided that 
the Company could discipline and discharge pro-
bationary employees at its ﬁsole discretion.ﬂ  John-
son believed instead that the Company™s action 
against Montgomery violated the contractual non-
discrimination provision, which he understood to 
apply even to probationary employees.  Johnson™s 
charge alleged that Hutsell deliberately interfered 
with the performance of the Union™s legal or con-
tractual obligations. 
On September 18, Johnson charged that Hutsell 

had improperly withdrawn a contractual grievance 
Johnson had filed on July 12 concerning the sub-
contracting of work Johnson thought he should 
have performed.  Johnson withdrew the internal 
union charges when he later discovered that Hut-
sell had not withdrawn the grievance. 
 On September 23, Hutsell filed internal union charges 
against Johnson accusing Johnson of filing numerous 
unwarranted and unfounded charges against him in an 
effort to interfere with the performance of his duties as 
the union president.  Hutsell also charged Johnson with 
assisting other union members in filing false and unwar-
ranted charges against Hutsell. 
Hutsell testified without co
ntradiction that Johnson™s 
internal union charges forced
 him to spend a consider-
able amount of time not only preparing his defenses to 
the charges, but also putting into motion the internal un-
ion machinery necessary for processing the charges.  
Hutsell further testified without contradiction that these 
charges were, at critical times,
 distracting to the perform-
ance of his duties as union president.  Even when certain 
of the charges were resolved prior to a hearing before a 
union trial committee, Hutsell was required to spend 
considerable time and effort given the expedited nature 
of the charge resolution process: within 4 weeks follow-
ing the filing of an internal 
charge a notice of the charge 
must be posted, a membership meeting was held at which 
the charge is discussed and either a trial committee se-
lected or a process to obtain
 such a committee chosen.  
Thus, even though Johnson eventually withdrew the first 
three internal union charges against Hutsell, the with-
drawals did not occur until after Hutsell had expended 
considerable time and effort on the charges. 
On September 25 Hutsell requested and received ap-
proval from the Local Union™
s executive board to re-
move Johnson from the paint department steward posi-
tion to which Hutsell had appointed Johnson.  On the 
same day, Hutsell notified Johnson in writing of his re-

moval as steward.  Johnson responded by filing more 
internal union charges against Hutsell.  Johnson™s 
charges alleged that Hutsell™s action of removing him as 
steward deliberately interfered 
with ﬁany official of the 
International Union in the discharge of that official™sﬂ 
duties, deliberately violated the responsibility of mem-

bers toward the Union as an institution, and deliberately 
interfered with the performan
ce of the Union™s legal or 
contractual obligations. 
Hutsell™s charges against Johnson and Johnson™s two 
remaining charges against Hutsell (involving Hutsell™s 
withdrawal of the grievance regarding Johnson™s uncle 

and Hutsell™s removal of Johnson as a steward) were 
scheduled for trial at the same time, and were thoroughly 
considered by the Union at all levels of the organization.  
First, committees of the Local Union™s members tried the 
charges in November.  On December 13 the Local Un-
ion™s membership voted to 
accept the trial committees™ 
recommendations to (1) dismiss Johnson™s charges 

against Hutsell; (2) find Johnson guilty of all charges 
filed by Hutsell; and (3) suspend Johnson from the Local 
Union™s membership for 24 months. 
Johnson appealed the decision
 to the International Un-
ion.  An international commission recommended sustain-
ing the Local Union™s actions. Subsequently, the Interna-
tional Union executive board adopted the International 
Commission™s recommendations, but reduced Johnson™s 
suspension from membership to 6 months. 
B. The Judge™s Decision 
The complaint alleges that the Union violated Section 
8(b)(1)(A) of the Act by f
iling internal union charges 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  54against Johnson and suspending him from membership.
3  Applying a dual motive analysis, the judge found that 
counsel for the General Counsel had established that (1) 
Johnson™s charges against Hutsell were ﬁinextricably 
entangledﬂ with Johnson™s attempts to enforce the collec-
tive-bargaining agreement, cer
tain company policies and 
the Union™s bylaws and constitution and thus were pro-
tected activities; and (2) the Union™s charges against and 
suspension of Johnson were 
necessarily directed against 
these protected activities.  The judge further concluded 
that, because the Union fail
ed to demonstrate that it 
would have filed the charges against Johnson and sus-

pended him absent Johnson™s protected activities, a vio-
lation must be found. 
C. Discussion 
After the judge™s decision 
in this case issued, the 
Board issued its decision in 
Office Employees Local 251 
(Sandia National Laboratories),
 supra.  In that case, the 
Board reviewed the reach of Section 8(b)(1)(A) and its 
proviso.  As a result of that review, the Board concluded 
that Section 8(b)(1)(A) does
 not proscribe wholly in-
traunion conduct and discipline.  Instead, the Board 
found that Section 8(b)(1)(A)™s proper scope in union 
discipline cases is to proscribe union conduct against 

union members that impacts on the employment relation-
ship; impairs access to the Boar
d™s processes; pertains to 
unacceptable methods of union coercion, such as physi-
cal violence in organizational or strike contexts; or oth-
erwise impairs policies imbedded in the Act.  Id. at 
1418Œ1419.  In so doing, the Board overruled precedent 
on which the judge relied in finding the discipline of 
Johnson unlawful.   
In this case, there is no indication that the Union™s dis-
cipline of Johnson impaired
 access to the Board™s proc-
esses, involved violence or
 other unacceptable methods 
of coercion, or impaired policies imbedded in the Act.  

The only category in which the discipline of Johnson 
could arguably fall is the first category identified 
aboveŠnamely, it potentially impacted on his relation-
ship with his Employer.  Johnson™s internal union 
charges, with two exceptions, related directly to how 
grievances were handled under the terms of the collec-
tive-bargaining agreement.
4  Arguably, by suspending 
                                                          
                                                                                             
3 The complaint does not allege that
 the Union™s removal of Johnson 
from his shop steward position violated
 the Act, and the judge did not 
find a violation based on that conduc
t.  We also do not pass on this 
issue. 4 As discussed below, the Union disciplined Johnson for attempting 
to dictate the Union™s contractual grievance policy by filing internal 
charges challenging the Union™s leadership decisions regarding the 
proper handling of grievances.  Th
e Union did not discipline Johnson 
for filing grievances or for voicing his opinion on their merits. 
Johnson™s membership in the Union for challenging the 
Union™s grievance handling strategies, the Union ad-
versely affected his right to file and pursue grievances 
under the collective-bargai
ning agreement and thereby 
affected his conditions of employment.  Conversely, it 
could colorably be argued that Johnson™s suspension 
affects him only as a union member, does not affect his 

conditions of employment and clearly did not affect his 
job status.  Although the discipline™s nexus with the em-
ployment relationship appears tenuous, we need not re-
solve this issue.  For, even assuming the Union™s action 
toward Johnson had an impact on his relationship with 
his employer, we would still find no violation of Section 
8(b)(1)(A). 
Assuming, as we do, that there is a connection to the 
employment relationship under 
Sandia
, supra, then the 
Union™s discipline of Johnson comes within the scope of 
Section 8(b)(1)(A).  We must then determine whether the 
discipline violated Section 8(b)(1)(A), by balancing 
Johnson™s Section 7 rights against the legitimacy of the 
union interests at stake, in
 accord with longstanding 
precedent.
5   We begin by analyzing the Section 7 rights that are af-
fected by the Union™s discipline of Johnson.  In filing 

charges over Hutsell™s handling of the grievances, John-
son was exercising his Section 7 right ﬁto question the 
adequacy of his Union™s repr
esentation of the bargaining 
unit and to seek to redirect his union™s policies and 
strategies for dealing with his Employer.ﬂ
6 By disciplin-
ing Johnson for filing the char
ges, therefore, the Union 
arguably restrained Johnson in
 the exercise of his Section 
7 rights within the meaning of Section 8(b)(1)(A).  Al-
though deprived temporarily of his union membership, 
Johnson has other means availa
ble to exercise his Section 
7 right to pursue changes in working conditions and to 
influence his union representative™s bargaining policies.  
He can, of course, continue to file grievances.  He can 
 itions. Two of Johnson™s charges were unrel
ated to the Union™s grievance 
policy.  Johnson™s March 16, 1995 ch
arge challenged Hutsell™s place-ment of an employee on authorized
 union business without the appro-
priate union approval, and his Se
ptember 27, 1995 charge challenged 
Hutsell™s removal of Johnson as steward.  
5 Sandia and Brandeis
 expressly reaffirmed several Board decisions 
in which the 8(b)(1)(A) issue was de
cided by balancing the employees™ 
Sec. 7 right to engage in or refrai
n from concerted activity against the 
legitimacy of the union interest at stake.  
Brandeis
, supra at 1122, and 
Sandia
, supra at 1420, citing 
Mine Workers Local 12419 (National 
Grinding Wheel Co.)
, 176 NLRB 628 (1969); 
Molders Local 125 
(Blackhawk Tanning Co.)
, 178 NLRB 208 (1969); and 
Plumbers Local 
444 (T. S. Hanson Plumbing)
, 277 NLRB 1231 (1985). 
6 Brandeis
, supra at 1123.  See also 
Sandia, supra at 1419, 1424, 
discussing the longstanding principle 
that Sec. 7 encompasses the right 
of employees to persuade their union representative to change its 
bargaining policies and to pursue ch
anges in their working cond STEELWORKERS LOCAL 9292 (ALLIED SIGNAL TECHNICAL SERVICES) 55initiate a decertification effort or rival union campaign.  
And, significantly, he can pursue legal claims that the 
Union mishandled his grievances, in breach of its duty of 
fair representation. 
We next examine the Union™s interests at stake in this 
case.  We find that, to the extent that Johnson™s suspen-
sion from union membership may be deemed a restraint 
on Section 7 rights, that restraint is more than counter-
balanced by the Union™s legitimate interest in maintain-
ing control over the grievance process and in policing its 
internal affairs so as to avoid erosion of its status.  By 
filing internal union charges protesting Hutsell™s han-
dling of grievances, Johnson was attempting to dictate 
the Union™s contractual grievance policy.  As the Board 
and courts have long recognized, a union has a legitimate 
interest in maintaining control over the grievance proc-
ess.  Unions for the most pa
rt lack the resources neces-
sary to fully investigate and prosecute to arbitration 
every grievance filed.  Accordingly, they must be free to 
decide, in good faith, which grievances to pursue and 
which to abandon or to trade off in favor of some other 
advantage.
7 The repeated filing of inte
rnal union charges against 
union officers because of a 
disagreement over their han-
dling of grievances jeopardizes the Union™s control over 
the grievance process.  It 
also potentially weakens the 
grievance processes and, ultimately, the collective-
bargaining process as well.  In the present case, for ex-
ample, Johnson™s attack on Hutsell through the repeated 
filing of internal union charges caused Hutsell to spend 
considerable time and effort 
defending the charges and it 
interfered with the performance of his other duties as 

union president.
8  Further, the charges impacted finan-
cially on the Union, as the Union was required to reim-

burse union members and officer
s for the time they spent 
processing the charges.  If the Union were to accede to 
Johnson™s demands, on the other hand, it would encour-
age other members to capitalize on this tactic and file 
their own internal charges for the purpose of dictating the 
Union™s contractual grievance policy.  The union leader-
ship would then be required to expend more time and 
money defending against such charges, thus taxing its 
resources and distracting it from the performance of its 
other duties as the employees™ exclusive collective-
bargaining representative.  
                                                          
                                                           
7 Humphrey v. Moore
, 375 U.S. 335, 349 (1964).  There is no evi-
dence in the record, nor is there any allegation, that the Union™s han-
dling of the grievances at issue in this case was arbitrary, discrimina-
tory or motivated by bad faith. 
8 Hutsell™s testimony regarding the impact of Johnson™s filing of in-
ternal union charges on Hutsell™s ability to perform his duties as union 
president was uncontradicted. 
In concluding that the balance tips in favor of the Un-
ion™s interests at stake in th
is case, we are respecting the 
essential balance of interests 
that Congress has embodied 
in the 8(b)(1)(A) prohibitions and the 8(b)(1)(A) proviso.  
In enacting Section 8(b)(1)(A), Congress specified that 
that section™s protection against restraint on Section 7 
rights ﬁshall not impair the right of a labor organization 

to proscribe its own rules with respect to the acquisition 
or retention of membership therein.ﬂ  Congress thus rec-
ognized that unions had legitimate interests in deciding 
how to regulate their internal affairs so as to forestall 
erosion of their status.  Setting the terms on which indi-
viduals could become and remain members was a sig-
nificant aspect of this.  
Food & Commercial Workers 
Local 81 
(MacDonald Meat Co.),
 284 NLRB 1084, 1085 
(1987), citing 
NLRB v. Allis-Chalmers Mfg. Co.
, 388 U.S. 175 (1967).  As the Board observed in 
MacDonald 
Meat Co., supra, it has been generally assumed that 
ﬁrules with respect to the . 
. . retention of membershipﬂ 
are those that provide for the suspension and expulsion 
of employees from the union.  
Thus, for the reasons set fort
h above, we find that the 
Union™s legitimate and substantial interest in maintaining 

control over the grievance process and in policing its 
internal affairs so as to avoid erosion of its status out-
weighs Johnson™s arguably impacted Section 7 rights.  
We therefore conclude that the Union™s actions of filing 
internal union charges agai
nst Johnson and suspending 
Johnson from membership in the Union for 6 months do 

not constitute unlawful restraint on those rights in viola-
tion of Section 8(b)(1)(A).
9 In finding that the Union did not violate Section 
8(b)(1)(A) by disciplining Johnson, we find distinguish-
able our decision in 
Operating Engineers Local 400 
(Hilde Construction Co.)
, 225 NLRB 596 (1976), enfd. 
mem. 561 F.2d 1021 (D.C. Cir 1977).  In that case, the 
Board found that the union vi
olated Section 8(b)(1)(A) 
by imposing internal union fines on members who en-
gaged in dissident activity in an attempt to redirect their 
union™s bargaining strategy.  As we noted in 
Brandeis
, supra at 1124, an important factor in finding a violation 
in 
Hilde
 was that the discipline was not ﬁnarrowly tai-
lored to serve [the] legitimate union interest.ﬂ  In the 

instant case, we find that the remedy the Union chose 

was narrowly tailored to address the problems created by 
 9 Although we find that it was not an 
unfair labor practice to take the 
aforementioned internal union action against Johnson, we note that 
Johnson has other remedies at his disposal for resolving purely intraun-
ion quarrels concerning the propriety
 of intraunion decision making.  
See Sandia
, supra at 1425.  For example, Johnson could pursue a claim 
under the Labor-Management Reporting and Disclosure Act that he has 

been disciplined for attempting to 
be heard on his view of how the 
union should operate.  29 U.S.C. § 411 et seq. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  56Johnson™s repetitive filings.  Simply removing Johnson 
from his steward position would not solve the Union™s 
problem because as a union member Johnson would still 
be in a position to file internal union charges.  Further-
more, suspending Johnson for only 6 months serves both 
to limit the adverse impact on Johnson while providing 
the Union with some short-term relief from the problem 

Johnson™s repetitive filing of internal union charges 
posed. 
ORDER The complaint is dismissed. 
 Dallas Manuel II, Esq., 
for the General Counsel.
 Glen M. Connor, Esq., 
for the Union.
 DECISION STATEMENT OF THE CASE 
WILLIAM N. CATES, Administrative Law Judge.  This 
case was tried in Jacksonville, Florida, on December 7 and 8, 
1998, pursuant to a complaint issued by the Regional Director 
for Region 12 of the National 
Labor Relations Board (the 
Board) on January 27, 1998, and is based on a charge filed by 
Torrence Johnson, an individual (Johnson), on December 9, 
1996, and amended on December 
24, 1997.  The complaint 
alleges United Steelworkers 
of America, Local 9292, AFLŒ
CIO, CLC (Local Union) engaged 
in certain violations of Sec-
tion 8(b)(1)(A) of the National Labor Relations Act (the Act). 
Issues 
Whether the Union on or about September 23, 1996, through 
its agent Terry Hutsell (Hutsell), filed internal union charges 
against Johnson, and whether on or about January 1, 1997, the 
Local Union suspended Johnson from membership for 6 
months because Johnson filed internal union charges against 
Hutsell over his decision not to process various grievances 
which had been filed under the provisions of the collective-
bargaining agreement hereinafter referred to. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to examine and to cross-examine 
witnesses, to argue orally, and to file briefs. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I conclude and find the Un-
ion violated the Act substantially as alleged in the complaint. 
FINDINGS OF FACT 
I. THE BOARD™S JURISDICTION 
Allied Signal Technical Services Corporation (the Company) 
a wholly owned subsidiary of A
llied Signal, Inc., with a place 
of business located at Jacksonville, Florida, at times material 
herein, has been and continues to be engaged in the business of 
providing maintenance and operations support to the United 
States Marine Corps, a branch of the armed forces of the United 
States, for combat equipment prepositioned on ships located 
around the world.  During the past 12 months, the Company, in 
conducting its business operations, provided services valued in 
excess of $50,000 to the United States Marine Corps.  The Company, based on its operations
 described above, has a sub-
stantial impact on the national defense of the United States. 
The evidence establishes, the parties admit, and I find that 
the Company is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
The Local Union admits, the evidence establishes, and I find 
that it is a labor organization within the meaning of Section 
2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
Johnson and Hutsell are long-te
rm employees of the Com-
pany and both were active in bringing the Local Union in at the 
Company.  The Local Union was certified in March 1990 as the 
collective-bargaining representati
ve for the following unit of 
employees: 
 All service, warehouse and maintenance employees, plant 
clerical employees, truck drivers, and driver/messengers em-
ployed by the Company on the MPF Program at the Com-
pany™s facilities located at Blount Island, at A.D.D. on Heck-
scher Drive and Imeson Park; excluding administrative coor-
dinators, guards, administrative and confidential employees, 
professional employees, and supe
rvisors as defined in the Na-
tional Labor Relations
 Act, as amended. 
 Johnson and Hutsell have both been members of the Union 
since 1990.  Johnson was elected as the first president of the Local Union in 1990 and reelected
 for a second term.  Johnson 
ran for reelection in 1994, but was 
defeated by his former vice 
president, Hutsell.  Hutsell served until Ronald Register was 
elected president of the Local Union in 1997.  The unit is made 
up of approximately 400 members. 
 The most recent collective-
bargaining agreement between the Company and Local Union 

is effective from May 20, 1996, until May 20, 1999. 
Essentially this litigation grew 
out of two former presidents™ 
apparent distrust or dislike of 
each other, or of their animosity 
toward each other, or of their desire to take the Union in differ-
ent directions with different goals. 
The Local Union is charge
d with violating Section 
8(b)(1)(A) of the Act, which reads as follows: 
 (b) It shall be an unfair labor practice for a labor organization 
or its agentsŠ 
(1) To restrain or coerce (A) employees in the exercise 
of the rights guaranteed in Se
ction 7 [Section 157 of this 
Title]: 
provided, That this paragraph shall not impair the 
right of a labor organization to proscribe its own rules with 
respect to the acquisition or retention of membership 
therein. Section 7 (Sec. 157) provides: 
 Employees shall have the right
 to self-organization, to 
form, join, or assist labor organizations, to bargain collec-

tively through representatives of their own choosing, and 
to engage in other concerted 
activities for the purpose of 
collective bargaining or other mu
tual aid or protection, and 
shall also have the right to refrain from any or all such ac-
tivities except to the extent that such right may be affected 
 STEELWORKERS LOCAL 9292 (ALLIED SIGNAL TECHNICAL SERVICES) 57by an agreement requiring membership in a labor organi-
zation as a condition of employment as authorized in Sec-
tion 8(a)(3) [Section 158(a)(3) of this Title]. 
IV.  FACTS 
The facts are set forth in what at first might appear greater 
detail than is necessary.  However, this more inclusive factual 
narration is necessary to fully illuminate the time consuming 
(and perhaps costly) disputes between the Local Union™s two 
former presidents. 
Johnson sought reelection as the 
Local Union™s president in 
1994, and was opposed by his then vice president, Hutsell.  The 
election resulted in a tie vote fo
llowing what Johnson described 
as a ﬁpretty roughﬂ campaign in which ﬁsome accusationsﬂ
1 were made.  According to Johnson, Hutsell filed charges with 
the Department of Labor, Office
 of Labor Management Stan-
dards, and as a result a rerun election was held.  Hutsell was 
declared the winner in the rerun election.  Hutsell served as 
president of the Local Union from 1994 until May 1997. 
Hutsell testified that after he assumed the presidency he had 
to quickly prepare for contract negotiations, which were very 
time consuming.  Hutsell testified he also had the additional 
burden of knowing and planning for another local union (at 
Florida Wire and Cable) being considered for and eventually 
ﬁamalgamatedﬂ into the Local Union herein. 
Johnson said after Hutsell assumed the presidency of the Lo-
cal Union he had various ﬁdisput
esﬂ with Hutsell.  Johnson 
explained the disputes involved 
ﬁgrievance handling,ﬂ ﬁgriev-
ance procedures,ﬂ ﬁthe local union by-laws,ﬂ and various other 
matters.
2  Johnson said he tried to resolve some of the disputes 
by talking with Hutsell
3 but that the Union had procedures 
where members could challenge decisions of its local officials 
in a more formal method which he
 utilized.  According to John-
son, formal challenges may be u
ndertaken by filing local, ﬁin-
ternal chargesﬂ
4 against members or officials or by a complain-
ing member writing the International Union, with the Interna-

tional Union reviewing and/or 
investigating the challenged 
actions of local union officials. 
 Johnson further explained there 
is a process for filing internal union charges against members 
or officials pursuant to the Local Union™s bylaws as well as the 
international constitution, which outlines in broad terms proce-
dures to be followed.  Johnson said if a local union member or 
officer believes one of the local members or officers have vio-
                                                          
                                                           
1 Johnson testified he ﬁwas 
accused of misappropriating union 
fundsﬂ and that he was subject 
to ﬁa few investigations.ﬂ  
2 Hutsell testified he and Johnson had differences of opinion about 
how the Local Union should be run. 
3 Hutsell testified he was concer
ned that Johnson was still ﬁstinging 
a little bit from the loss in the past electionﬂ; therefore, in ﬁan attempt 
to try to pull Mr. Johnson back . . 
. into involvement in the Union and 
to try to take advantage of the know
ledge that he [Johnson] did have,ﬂ 
he asked the Local Union executive board about appointing Johnson to 
fill a shop steward™s vacancy in th
e paint department.  Hutsell ap-
pointed Johnson to the position after speaking with employees in the 

paint department. 
4 The constitution of the International Union at art. 12, p. 57, out-
lines offenses any member (including
 officials) may be penalized for. 
lated the local™s bylaws
5 (or the International Union™s constitu-
tion) the member may file an internal union charge with the 
recording secretary of the local. 
A local union charging party member must cite specific vio-
lations in any charge, which is then read at the next regularly 
scheduled local union meeting.  Thereafter a trial committee is 
appointed and/or approved by a local union membership and a 
trial date on the charges is established.  The trial committee 
hears from witnesses and/or r
eceives and considers documen-
tary evidence and thereafter makes a decision on the charges.  

The trial committee™s decision is read at the next regularly 
scheduled local union meeting and voted upon. 
Any aggrieved party may appeal any decision of the Local 
Union to the International Union.  The International Union then 
establishes an International commission.  The International 
commission visits the local union and hears and/or reviews the 
previous evidence as well as any newly developed evidence.  
The International commission reports its findings, along with a 
recommendation, to the International Union.  If an aggrieved 
party seeks further review the ma
tter is presented to the Interna-
tional Union, as a whole, at the International Union™s member-

ship meeting.  The International Union membership™s vote is 
final. Hutsell testified he had been elected to move the Local Un-
ion forward but Johnson began filing internal union charges 
against him.  Hutsell explained that when internal union 
charges are filed the membership has to be notified the date the 
charges will be discussed, an investigation has to be launched, a 
trial committee selected, and a trail date established.  Hutsell 
said these actions take considerable time and were distracting to 
his performing other functions fo
r the Local Union.  Hutsell 
testified that although the first three internal union charges filed 
against him by Johnson were withdrawn by Johnson, such 
withdrawals did not take place 
before considerable time and energy had been expended on the charges.
6 Johnson filed internal union charges against Hutsell on 
March 16, 1995, in which he alleged Hutsell had, on January 
17, 1995, removed an employee (Joseph Clark) from the work 
place on authorized paid union business for 2-1/2 hours without 
local union membership approval.7  Johnson asserts Hutsell™s 
actions conflicted with the Local Union™s bylaws.  According 
to Johnson, Hutsell agreed to 
repay the Local Union for the 2-
1/2 hours.  Johnson acknowledged he dropped the charges 
against Hutsell before the charges were assigned a case or inci-
dent number. 
Johnson filed internal union charges against Hutsell on De-
cember 18, 1995, for withdrawing a grievance he had filed.  
Johnson explained he was notified on October 18, 1995, the 
 5 Art. X of the Local Union™s bylaws at ﬁTrials of Members and Lo-
cal Union Officersﬂ outlines in detail the procedures to be followed. 
6 Hutsell testified, ﬁthere was a lo
t of pressure brought to bear on Mr. 
Johnson and myself . . . from the members . . . saying . . . they felt . . . 
this [charge filing] was silly.ﬂ Huts
ell explained the members™ pressure 
ﬁwas more along the lines they felt we were getting ready to waste a lot 

of local time and local money on something that they felt was silly.ﬂ 
7 Johnson stated the relief he sought was to have the Local Union re-
paid and to prevent this type of situation from happening in the future. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  58grievance in question (8Œ95)
8 had been ﬁwithdrawn before it 
even got to a committee to review.ﬂ  Johnson was notified of 
the withdrawal in writing by Homer Wilson, a staff representa-
tive of the International Union.
9  Johnson asserted the with-
drawal decision and notification was based on facts and/or in-
formation provided to Wilson by 
Hutsell, and possible others. 
Johnson filed internal union charges against Hutsell on Feb-
ruary 2, 1996, stating ﬁMr. Hutsell refused to proceed with an 
internal charge filed by me regarding his withdrawal of my 
grievance (8Œ95).ﬂ  Johnson explained he filed this internal 
union charge because Hutsell would not proceed with the inter-
nal union charge he had filed on December 18, 1995.  Johnson 
alleged Hutsell™s refusal to proceed on the December 18, 1995, internal union charge violated local bylaws, namely that a trial 
committee should have been select
ed and the matter presented 
to the trial committee for a resolution. 
Johnson voluntarily withdrew the two internal union charges 
he had filed on December 18, 1995, and February 2, 1996, after 

he met with Hutsell ﬁat a pray meeting.ﬂ  Johnson explained, 
ﬁwe just did it like a gentlemen thingﬂ ﬁwe just agreed to . . . go 
forwardﬂ and ﬁput all that behind us.ﬂ 
On July 22, 1996, Johnson filed a grievance on behalf of 
probationary employee, George Montgomery,
10 regarding Montgomery™s discharge.  J
ohnson knew Montgomery had not 
completed his probationary period at the time the Company 
discharged Montgomery and he was aware the collective-
bargaining agreement reflected the Company could discipline, 
up to and including discharge, any employee during the em-
ployees™ probationary period ﬁat the sole discretion of the 
Company.ﬂ Johnson explained that notwithstanding the Com-
pany™s prerogatives he filed 
the grievance for two reasons, 
namely, (1) there was a ﬁN
o Discrimination provisionﬂ
11 in the 
collective-bargaining agreement, 
and (2) that during his tenure 
as the Local Union™s president he had filed a grievance which 
was processed by the Company for a probationary employee 
regarding discrimination. 
In a letter dated August 13, 
1996, Hutsell notified the human 
resources manager of the Company the Union was withdrawing 
                                                          
                                                           
8 The grievance involved Johnson™
s request for educational assis-
tance from the Company, which the 
Company denied.  Johnson is as a 
body and fender repair employee in the paint department.  The educa-
tional assistance he sought from the Company was for paralegal train-
ing.  Johnson acknowledged the Comp
any does not utilize paralegals at 
its Jacksonville, Florida location, but he contended the collective-
bargaining agreement did not specify j
ob training had to be bargaining 
unit work related. 9 Johnson testified on cross-examination that after he filed the 
charges on December 18, 1995, Huts
ell advised him in writing the 
charge was untimely and if Johnson c
ould not show it was filed within 
the required 60 days the Local Union would not proceed with the 
charge. 10 Johnson acknowledged on cross-examination that Montgomery is 
his uncle. 
11 Johnson provided a copy of the Company™s reaffirmation of its 
EEOC policies dated August 9, 1996, 
which he contended reflected the 
Company™s longstanding policy on n
ondiscrimination.  Johnson under-
stood the policies applied even to probationary employees. 
the grievance related to 
Montgomery™s termination.
12  Johnson 
learned of the withdrawal and filed internal union charges 
against Hutsell on August 19, 1996,
 in which he asserted the 
grievance involving Montgomery ha
d been withdrawn before it had been investigated; without discussion by the grievance 
committee; and before the Comp
any even responded to it.  
Johnson testified that by filin
g this internal union charge against Hutsell he was attemptin
g to have Montgomery™s griev-
ance reinstated. 
Johnson testified that before he had an opportunity to present 
evidence and/or arguments regarding his August 19, 1996, 
internal union charges Hutsell had written to and received a 
reply from the International Uni
on regarding the charges.  In-
ternational Union Secretary-Treasure Leo W. Gerard™s Septem-
ber 23, 1996 response, reads as follows: 
 Nona M. Rice, Recording Secretary 
USWA Local Union 9292 
435 Clark Road, Ste. 103 
Jacksonville, FL  32218 
 Dear Sister Rice: 
 I am in receipt of charges by Torrence Johnson against 
the Local Union President, Terry Hutsell, which were filed 

on August 19, 1996. 
Please be advised that, based on the contractual lan-
guage, it appears that these charges are frivolous in nature 
since probationary employees do not have the right to 
process a grievance.  If this be the case, the Local Union 
should not entertain the charge as submitted. 
 In Solidarity, 
/s/ Leo W. Gerard 
 Leo W. Gerard 
International Secretary-Treasure 
 c.  Homer Wilson, Director 
Terry Hutsell, President 
 International Union Secretary-Treasure Gerard™s letter was 
read at the Local Union memberships™ regularly scheduled 
October 19, 1996 membership meet
ing.  According to Johnson, 
Hutsell stated the Local Union would not proceed with John-
son™s August 19, 1996 charge.  Johnson testified ﬁdissention 
aroseﬂ and International Union District Director Homer Wilson 
agreed the charge could not be dropped but must be processed 
by the Local Union. 
According to Johnson, a trial committee was to have been 
chosen at the October 1996 meeting for his August 19, 1996, 

internal union charges, but the 
trial committee was not chosen 
until later and was chosen by the executive board of the Local 
Union at random from its checkoff list.  Johnson testified the 
bylaws of the Local Union called for the members to appoint 
(or approve) the selection of a trial committee rather than the 
executive board. 
 12 Hustell explained he withdrew 
the grievance because, ﬁthere was 
little or no doubt that Mr. Montgo
mery was a probationary employeeﬂ 
and under the parties collective-barg
aining agreement ﬁwe did not have 
the right to represent disciplined or [discharged] . . . employees.ﬂ 
 STEELWORKERS LOCAL 9292 (ALLIED SIGNAL TECHNICAL SERVICES) 59Johnson filed internal union charges against Hutsell on Sep-
tember 18, 1996, alleging Hutsell had withdrawn a grievance
13 Johnson had filed regarding the 
subcontracting of work John-
son contended he could and should have performed.  Johnson 
later withdrew this internal union charge when he learned the 
underlying grievance had not actually been withdrawn. 
On September 23, 1996, Hutsell filed internal union charges 
against Johnson.  The charges read 
in pertinent part as follows: 
 In compliance with references (a) and (b) I am filing charges 

against fellow union member Brother Torrence Johnson.  
These charges are as follows: 
 (1) Reference (a) Article XII Section (1) part (a), Ref-
erence (b) Article IX Section (1) part (a) 
Brother Johnson, being a past president of this local, is 
fully aware of all the previs
ions outlined in our Constitu-
tion, Bylaws and Collective Bargaining Agreement and 
has knowingly violated such. 
(2) Reference (a) Article XII Section (1) part (l), Ref-
erence (b) Article IX Section (1) part (l) 
Brother Johnson has continuously filed or assisted oth-ers in the filing of unwarranted and unfounded charges 
against the local union president in
 an effort to deliberately 
interfere with him in the discharge of his official duties. 
(3) Reference (a) Article XII Section (1) part (m) and 
(n), Reference (b) Article IX
 Section (1) part (m) and (n)
 Brother Johnson has on a continuous basis engaged in 
(1) conduct and actions against 
the organization as an in-
stitution (2) deliberately interfering with the performance 
of the organization™s legal or contractual obligations.  This 
is based on the fact He has re
peated filed and/or encourage 
others to file unwarranted and unfounded charges in an ef-

fort to make it impossible for the local union president to 
fulfill the legal and contractual obligations of the local. 
(3) Reference (a) New Members Oath
 Brother Johnson has knowingly and willingly wronged 
a member by filing false and unfounded charges against 

the local union president. 
 Sincerely, 
 /s/Terry Hutsell 
Terry Hutsell 
President, USWA Local 9292 
 Hutsell testified he conducted a local union executive board 
meeting by telephone on Septem
ber 25, 1996, in which he asked the Local Union™s executi
ve board members to support his removing Johnson as job stewar
d in the paint department.  
Hutsell told the Local Union™s executive board members, 

ﬁBrother Torrence Johnson™s actions
 over the past months have 
been destructive and counter productive to the Local.ﬂ  The 

Local Union™s executive board voted eight in favor of support-
ing President Hutsell™s requested
 action, one executive board 
member voted against and one abstained. 
                                                          
                                                           
13 The grievance appears to have been filed on July 12, 1996.  In his 
grievance Johnson was complaining the Company had sent a GMC 
truck for body and fender repair to an
 employer outside the repair unit 
herein. 
Hutsell sent the following lette
r to Johnson on September 25, 
1996:14  September 25, 1996 
 Torrence Johnson 
5756 Tallpine Lane #5 
Jacksonville, FL  32211 
 Dear Brother Johnson, 
 After careful review of your actions over the last sev-
eral months it is with regret a must inform you, that be-
cause of those actions, you have left me no alternative but 
to remove you from the position of shop steward in this 
local. 
Before taking this action it
 was discussed in great 
lengths with the local™s executive board members and our 
international representatives a
nd it was agreed that this ac-
tion is in the best interest of the local. 
Brother Johnson, I find it very unfortunate this action 
has to be taken, a former president, such as yourself, could 

be one the most valuable assets this Local has to offer, un-
fortunately you decided to use those skills to try to divide 
us and to continue to promote distrust among the member-
ship. 
If you have any questions concerning this issue please 
feel free to contact me. 
 Sincerely, 
 /s/ Terry Hutsell 
Terry Hutsell 
President, USWA Local 9292 
 Johnson testified neither Hutsell 
nor any other union official 
explained to him why he wa
s removed as a job steward.
15 Hutsell testified he removed 
Johnson from shop steward be-
cause of his ﬁcontinuous filing of the frivolous chargesﬂ and 
added, ﬁthe relationship between me and Mr. Johnson had dete-
riorated to the point that 
it was no longer workable.ﬂ 
Johnson filed internal union charges against Hutsell on Sep-
tember 27, 1996, for removing him as steward.  Johnson as-

serted the removal letter did 
not ﬁaddress any violations or 
other actions which constitutes th
is decision.ﬂ  Johnson further 
asserted ﬁthis acti
on was not addressed with the executive 
board or the staff representatives as his letter claims.ﬂ  
Hutsell in his September 23, 1996 internal union charges 
against Johnson asserted Johnson,
 ﬁcontinuously filed or as-
sisted others in the filing of unwarranted and unfound charges 
against the Local Union president in an effort to deliberately 
interfere with him in the discharge of his official duties.ﬂ  Hut-
sell testified he viewed Johns
on™s charges ﬁas harassment and 
 14 Johnson served as shop steward in the paint department from De-
cember 1995 until September 1996.  Johnson contends stewards™ posi-
tions are elected.  However, it appears Hutsell simply conducted an 
informal poll of the paint depart
ment before appointing Johnson as 
steward therein. 15 Johnson testified the procedure for removing a job steward is to 
have internal union charges filed against the steward followed by the 
selection of a trial committee to d
ecide whether the steward should be 
removed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  60an attempt by Mr. Johnson to burd
en me with other things . . . 
because some of the charges came at pretty critical times that 
would interfere with what I . . . might have had going on at that 
particular time.ﬂ 
Johnson was notified in writing on November 21, 1996, of 
trial dates for certain of his inte
rnal union charges.  Trial dates 
were selected for two of the internal union charges Johnson 

filed against Hutsell; namely, the charge regarding Johnson™s 
removal as a shop steward and th
e internal union charge related 
to the withdrawal of the Montgo
mery grievance.  Also sched-
uled for trial during that same time was the internal union 
charges filed by Hutsell against Johnson.
16 Johnson testified he attempted,
 albeit unsuccessfully, to get 
the trial committee™s hearing dates rescheduled.
17 The results of the trial committees on the three internal union 
charges were reported to the Local Union™s membership at its 
December 1996 regularly scheduled union meeting. 
The Local Union notified Johnson that the membership, by 
majority vote, supported the trial committees™ recommendation 
that the internal union charges 
by Johnson against Hutsell be 
dismissed. 
The membership supported the 
trial committees™ ﬁguilty on 
all countsﬂ decision regarding Hutsell™s charges against John-

son and his suspension from membership in the Local Union 
for 24 months. The trial committees™ report to the Local Union™s members 
dated December 9, 1996, pointed 
out that Johnson did not ap-pear at trial even after being notified his request to reschedule 

the hearings had been rejected. 
Following the Local Union™s membership™s December 13, 
1996 approval of its trial committees™ decision, Johnson ap-
pealed the decision (regarding his 24-month suspension from 
the Union and his being removed as shop steward) to the Inter-
national Union.  Johnson sought to have the International Un-
ion stay the Local Union™s actions until the International Union 
acted thereon. 
The International Union notified Johnson on January 17, 
1997, his appeal from the actions of the local union member-
ship was accepted, but his request for a stay was denied.  The 
International Union notified Johnson on February 5, 1997, that 
his appeal would be, and was, heard by an international com-
mission in Jacksonville, Florida, on March 1, 1997. 
Johnson attended the March 1, 1997 international internal 
commission hearing and submitted two written briefs.  Johnson 
urged the international commission to reverse the findings of 
the Local Union on two major poin
ts, namely, that the charges 
against him were not spec
ific and were untimely. 
Following the March 1, 1997 international commission hear-
ings, the international commission made its report to the Inter-
national Union™s executive board in May 1997.  The interna-
tional commission concluded in pertinent part: 
 III.  FINDINGS 
                                                          
 16 The actual hearing dates for the 
three internal union charges were 
November 22, 25, and 26, 1996. 
17 Johnson acknowledged he had been
 excused from work on the se-
lected dates but elected not to attend the trials. 
All parties were given full opportunity to call wit-
nesses, introduce evidence, and present oral argument.  On 
the basis of all the evidence, including our own observa-
tions of the witnesses, and af
ter considering the arguments 
advanced by the parties; we 
have arrived at the following 
findings and recommendations. 
Charge #0496 The testimony disclosed that Torrence Johnson had re-
peatedly filed false and unwarranted charges against Terry 
Hutsell, president of the Local, that Torrence Johnson 
recommended to a group that tried to organize with the Steelworkers that they go to the Teamsters, that he also as-
sisted other members of the Local in filing false and un-
warranted charges against Huts
ell, and constantly because 
of his actions interfered with the president and Local in 
administering the collective-bargaining agreement. 
Charge #0596 The evidence disclosed th
at Torrence Johnson choose 
not to attend the hearings of the trial committee, because 

he felt that the trial committee and membership didn™t 
have enough sense to make su
ch a decision on the various 
charges and would wait for an international commission to 
hear his cases. 
The evidence also showed that ever since Terry Hut-
sell beat Torrence Johnson for 
the office of president of 
the Local, Torrence Johnson has filed or caused to be filed 
through others, many unwarranted and unjust charges 
against Terry Hutsell, president of the Local. 
The evidence showed that Terry Hutsell did not violate 
the constitution or bylaws when he removed Torrence 
Johnson as shop steward in th
e paint department, as Tor-
rence Johnson was appointed by the president of the Lo-
cal, approved by the local execu
tive board and removed by 
the president of the Local 
because of Torrence Johnson™s 
constant harassment, etc., w
ith approval of the Local ex-
ecutive board.  It is interesting that according to unrefuted 

(sic.) testimony Torrence Johns
on got up in the local union 
meeting and withdrew charge #5 but latter appealed it to 

the International. 
Accordingly, we find Torrence Johnson (Charge 
#0496) guilty as charged on all four (4) counts, and Terry 
Hutsell (Charge #0596) not guilty.  We also find that the 
Local Union™s actions were reasonable in Charge #0496 
by suspending Torrence Johnson™s good standing for 
twenty-four (24) months and 
were proper in dismissing 
Charge #0596 against Terry Hutsell. 
IV.  Recommendations 
We find that the Local Union™s actions in Charges 
#0496 & #0596 to have been proper with no procedural er-
rors, and the Appeals of Torrence Johnson be denied and 
the Local Union™s actions be upheld. 
 Respectfully submitted, 
 /s/ John Herron 
John Herron, Chairman 
  STEELWORKERS LOCAL 9292 (ALLIED SIGNAL TECHNICAL SERVICES) 61/s/ Billy McColeman 
Billy McColeman, Secretary 
 On August 15, 1997, the International Union executive board 
notified Johnson, in writing, it had adopted the International 
commission™s report and recomme
ndations, but had modified 
the discipline imposed to the extent it reduced Johnson™s sus-
pension from local union membership from 24 to 6 months. 
Johnson appealed the International Union executive board™s 
decision to the entire international union membership at its 
annual convention.  The decisi
on of the International Union 
executive board was upheld. 
V.  GUIDING PRINCIPLES 
It is helpful to look at certain
 guiding Board principles.  The 
Board in Steelworkers Local 1397 (U.S. Steel Corp., Home-

stead Works)
, 240 NLRB 848 (1979), stated ﬁthat an em-
ployee™s right to engage in intraunion activities in opposition to 
the incumbent leadership of his union is concerted activity pro-
tected by Section 7 is, of course, elementary.ﬂ  See also 
Labor-ers Local 836 (Corbet Construction)
, 307 NLRB 801, 803 
(1992).  [Judge Thomas A. Ricc
i noted ﬁthat members have a 
statutory right to object to the way officers, or even a majority 
of the union members, chose to ope
rate the union is so clear as 
to require no citation of authority.ﬂ]  Stated differently, the 
Board in Longshoremen Local 20 (Ryan-Walsh Stevedoring 
Co.), 323 NLRB 1115, 1126 (1997), noted, ﬁThe governing law 
is clearŠa union violates Section 8(b)(1)(A) of the Act if it 
processes internal union charges against one of its members 
because that member engages in protected [dissent] union 
activity.ﬂ  The Board has also held that the threatened, 
attempted, or actual invocation of
 internal disciplinary charges 
by a union representative has a sufficient tendency to impede 

employees in the exercise of rights protected by the Act to fall 
within the pressures condemned by Section 8(b)(1)(A) of the 
Act. 
 Machinists Local 707 (United Technologies)
, 276 NLRB 
985 (1985).  It is well established that the immunity accorded a 
union by the proviso with respect to the internal enforcement of 
its rules and policies is not an unqualified one.  See, e.g., Auto Workers Local 1989 (Caterpillar Tractor Co.)
, 249 NLRB 922 
(1980).  A union may not under the guise of enforcing internal 
discipline deprive its members of the right to participate fully 
and freely in the internal affairs of their own union.  A union™s 
right to proscribe its own rules with respect to acquisition or 
retention of membership therein does not give the union a li-
cense for intimidation of member
s who wish to express criti-
cism of union leadership.  A violation of Section 8(b)(1)(A) can 
even be premised on a union™s
 imposition of internal union 
discipline that does not affect the employment relationship, that 

is based on conduct related solely 
to internal union affairs, and 
does not rise from the employment relationship.  Cf. 
Laborers Local 652 (Southern California Contractors™ Assn.)
, 319 NLRB 694 (1995). 
It is appropriate for cases al
leging conduct in violation of 
Section 8(b)(1)(A) to turn on a 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert denied 455 U.S. 

989 (1982), analysis.  This is part
icularly true where it is as-
serted there was a legitimate (employee™s filing unwarranted 
and unfounded internal union charges which are intended to 
interfere with the union™s ability to carry out its duties as the 
bargaining representative under the labor agreement and under 
the Act) basis for the union discipline. 
VI.  DISCUSSION, ANALYSIS, AND CONCLUSIONS 
Based on the above principles 
for general guidance, I find 
counsel for the General Counsel has established a prima facie 

case.  It is clear that Johnson and Hutsell are political oppo-
nents and at the time of the operative events, Johnson was out 
of the Local Union™s power structure while Hutsell was the 
president thereof.  Johnson was persuaded Hutsell was not 
managing the Local Union as it should have been while Hutsell 
was persuaded Johnson was a disruptive troublemaker. 
A review of Johnson™s actions are not only helpful but nec-
essary. 
The first (March 16, 1995) internal union charges filed 
against Hutsell by J
ohnson related to Johnson™s claim that Hut-
sell had removed an employee (J
oseph Clark) from the plant on 
authorized paid union business for 2-1/2 hours without the Lo-

cal Union™s membership approval.  Johnson contended Hut-
sell™s actions conflicted with the Local Union™s bylaws.  Ac-
cording to the credited testimony 
of Johnson, Hutsell agreed to 
repay the Local Union for the 2-1/2 hours and the charges were 

dropped.  Although this matter may have been minor in nature 
it appears to have been more than a frivolous action by John-
son.  The remedy resulted in 
the Local Union being reimbursed 
the expense for the 2-1/2 hours paid to Clark. 
The next occasion (December 18, 1995) Johnson filed inter-
nal union charges against Hutsell, related to Hutsell™s with-
drawing a grievance Johnson had filed regarding the Com-
pany™s denying Johnson™s request for educational assistance.  
Johnson had sought, even though the grievance procedure, to 
have the Company pay for paralegal training for him even 
though he was a body and fender re
pair employee in the paint 
department.  Johnson testified the collective-bargaining agree-
ment did not specify that reimbursement for training had to be 
for training specifically job related.  Johnson testified, without 
contradiction, that the Compan
y utilizes parale
gals at other 
locations.  Johnson credibly test
ified that Hutsell notified him 
his grievance had been withdrawn even before a committee had 
reviewed it.  Again the actions of Johnson do not appear too 
frivolous and his actions relate to his relationship with the 
Company.  Johnson™s internal union charges were challenging 
the actions of the incumbent leadership specifically his political 
foe, Local Union President Hutsell. 
Johnson credibility testified that when he learned Hutsell 
was not proceeding with the internal union charges he had filed 
on December 18, 1995, he, on February 2, 1996, filed addi-
tional internal union charges against Hutsell refusing to do so.  
While these charges may have been annoying to Hutsell it ap-
pears the charges were, at least in part, an attempt by Johnson 
to enforce certain the Local Un
ion™s bylaws.  The fact Johnson 
and Hutsell were able to do a ﬁgentlemen thingﬂ and resolve the 
matters so the two could ﬁagreed to go forwardﬂ and put all that ﬁbehind themﬂ does not in any manner make Johnson™s filings 
any less legitimate.  Stated differently that Johnson withdrew 
these two internal union charges as a result of a gentlemen™s 
agreement to move forward does not convert the filing of the 
charges into frivolous actions on Johnson™s part. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  62The next internal union charges filed by Johnson against Hut-
sell on August 19, 1996, relate
d to Hutsell™s withdrawing a 
grievance Johnson filed on July 
22, 1996, on behalf of probation-
ary employee Montgomery who had been discharged during his 
probationary period.  In his internal union charges Johnson ac-
cused Hutsell of withdrawing the Montgomery grievance before 
it had been investigated by the Local Union or responded to by 
the Company.  Johnson testified, without contradiction, that when 
he was president of the Local Union he had filed a grievance on 
behalf of a probationary employ
ee, which was processed by the 
Company.  Johnson also believed the grievance could be validly 
processed pursuant to certain
 non-discrimination language con-
tained in the parties collective-
bargaining agreement.  According 
to Johnson™s credited testimony, the membership, along with 
International Union District Director Wilson, agreed the charges 
could not be dropped but must be 
and were processed.  Again, it 
appears Johnson™s actions were ba
sed on a legitimate effort by 
him to have a grievance advan
ced pursuant to the collective-
bargaining agreement in accordance with past practice that Local 

Union President Hutsell was atte
mpting, in Johnson™s view, to 
short circuit by simply withdrawing the grievance. 
The September 18, 1996, internal union charges filed by John-
son against Hutsell grew out of Johnson™s mistaken belief that 
Hutsell had withdrawn a grievance Johnson filed on July 12, 
1996, regarding the Company™s subcontracting out work Johnson 
believed he was entitled to and should have been permitted to 
have performed.  In the grievance Johnson contended he was 
entitled to perform certain body and fender repairs on a specific 
GMC truck that was sent to an outside repair shop.  When John-
son learned his subcontracting grievance had not actually been 
withdrawn he immediately withdrew his internal union charges 
related thereto. It is against this background th
at Hutsell filed internal union 
charges against Johnson on Septembe
r 23, 1996, asserting in part:  
ﬁBrother Johnson has continuously filed or assisted others in the 

filing of unwarranted and unfounded charges against the local 

union president in an effort to de
liberately interfere with him in 
the discharge of his official duties.ﬂ  On September 25, 1996, 

Hutsell, in writing, removed Jo
hnson from the position of shop 
steward in the paint department. 
Was the Local Union discriminatorily motivated when it, 
through Hutsell, filed internal union charges against Johnson and 
removed him from the shop steward position in the paint depart-
ment at the Company.  I find the Local Union did discriminate 
against Johnson and therefore violated the Act as alleged.  Hut-
sell testified he removed Johnson from shop steward because of 
his ﬁcontinuous filing of frivolous
 charges.ﬂ  However, as re-
viewed above, Johnson™s internal union charges against Hutsell 

grew out of or were inextricably entangled with grievances he 
had filed on behalf of himself or others.  The grievances were 
attempts to have the collective-bargaining agreement, certain 
company policies, and/or the Local Union™s constitution and 
bylaws enforced.  For example, one of the grievances related to 
what Johnson perceived as outsourcing of unit work by the Com-
pany.  Another grievance related to the discharge of an employee, 
albeit a probationary one, but the Local Union under Johnson™s 
leadership had proceeded with a similar situation.  Another of the 
grievance/internal union charges situation involved Johnson™s 
attempts to have the administra
tion of Hutsell justify expendi-
tures for an employee allegedly on union business.  In that situa-

tion Hutsell reimbursed the Local Union. These forms of dissent 
are protected and the Local Union may not lawfully file charges 
against and suspend Johnson from membership simply to keep 
him from challenging certain deci
sions of its current leadership. 
Although Hutsell may have view
ed Johnson as a force for 
obstruction, a focus for resentment, and a source of division 
such does not reduce Johnson™s actions to that of frivolous.  I 
am persuaded neither Johnson™ conduct, actions, or speech 
impeded Hutsell™s ability to meet and/or perform any of the 
Local Union™s contractual and/or legal obligations.  In that 
regard, I note the first three of Johnson™s first five internal un-
ion charges were never processed by the Local Union even to 
the initial extent of selecting a trial committee.  In sum, the 
Local Union has failed to demons
trate Hutsell would have filed the charges against Johnson or removed him from his position 
of shop steward absent Johnson™s protected conduct. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
18 CONCLUSIONS OF LAW 
1. The Local Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
2. Allied Signal Technical Serv
ices Corporation, a wholly 
owned subsidiary of Allied Sign
al, Inc., is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
3. By filing internal union charges against and suspending 
Torrence Johnson for 6 months fr
om membership in the Local 
Union, the Local Union has violated Section 8(b)(1)(A) of the 
Act. 
REMEDY Having found that the Local Uni
on has engaged in unfair la-
bor practices in violation of Section 8(b)(1)(A) of the Act, I 

shall recommend that it be ordere
d to cease and desist and to 
take certain affirmative action designed to effectuate the poli-
cies of the Act.  I shall recommend the Local Union, within 14 
days from the date of this Order, be ordered to withdraw the 
internal union charges filed against Torrence Johnson on or 
about September 23, 1996, and with
in 14 days from the date of 
this Order rescind all disciplinary findings against Torrence 
Johnson with respect to those char
ges.  I shall also recommend 
the Local Union, within 14 days from the date of this Order, be 

ordered to remove from its files any records it may have of 
those charges and the disciplina
ry action related thereto, and 
within 3 days thereafter, no
tify Torrence Johnson in writing 
that this action has been taken.  Finally, I recommend the Local 

Union be ordered, within 14 days after service by the Region, 
to post an appropriate ﬁNotice to Members,ﬂ for a period of 60 
consecutive days in order that its members may be apprised of 
their rights under the Act and the Local Union™s obligation to 
remedy its unfair labor practices. 
                                                          
 18 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 STEELWORKERS LOCAL 9292 (ALLIED SIGNAL TECHNICAL SERVICES) 63[Recommended Order omitted from publication.] 
